Citation Nr: 0729416	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-35 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Regional Office (RO) in Newark, New Jersey, that denied the 
veteran's claim for service connection for hypertension.

The veteran originally submitted a claim for service 
connection for hypertension in June 1972.  In a rating 
decision dated December 1972 that adjudicated other claims, 
the veteran's claim for service connection for hypertension 
was deferred.  He was notified by a letter dated December 
1972 that he would be informed later about his claim for high 
blood pressure, but was asked to provide Dr. Berenson's 
address.  He did not respond.  The veteran again requested 
service connection for hypertension in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records do not disclose any 
diagnosis of, or treatment for, hypertension.  Additionally 
the service medical records contain no elevated blood 
pressure levels at any time during service.  His blood 
pressure reading at the time of the discharge examination in 
November 1969 was 138/84.

In a pre-employment physical examination conducted by a 
private physician in April 1970, the veteran's blood pressure 
was recorded at 156/84 and slight systolic hypertension was 
listed among the doctor's impressions.  He had also undergone 
a complete physical examination by the VA pursuant to his 
initial claim in September 1972.  Blood pressure readings 
were 134/88, 138/90 and 134/90 and the veteran was diagnosed 
with early hypertension at this time.  On a VA psychiatric 
examination in September 1972, the veteran mentioned that he 
had been seeing Dr. Grossi once a month in 1970, and was 
treated for nervousness and high blood pressure and received 
pills.  It is unclear whether these pills were administered 
to treat high blood pressure or nervousness.  He also 
reported that from 1970 to 1971 he had seen Dr. Berenson who 
gave him pills for his high blood pressure.

During a VA examination in August 2004, the veteran stated 
that he had been diagnosed with hypertension while in 
service.  He also stated that he had several occurrences of 
elevated blood pressure while in service.  The examination 
recorded his blood pressure readings at 142/88 and 142/90.  
The pertinent diagnosis was essential hypertension.

In his October 2005 Notice of Disagreement, the veteran also 
mentions that in addition to being treated by Doctors Grossi 
and Berenson, he was also treated by Dr. Almazan sometime 
after Dr. Berenson died.  There are no medical records in the 
file from any of the above mentioned physicians.  The RO 
attempted to obtain records from Dr. Grossi in 1972, however 
nothing was received.  The RO did not attempt to obtain 
records from Dr. Berenson in 1972, as the veteran never 
provided Dr. Berenson's address to the RO.

As the record shows evidence of treatment after service and 
current disability which could be related to service, a VA 
examination is necessary to obtain an opinion as to the 
current etiology.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006)

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his hypertension since his 
discharge from service, including Doctors 
Grossi, Berenson and Almazan.  After 
securing the necessary authorizations for 
release of this information, attempt to 
obtain copies of all treatment records 
referred to by the veteran.  If such 
records are not available, it should be 
so stated and the veteran so notified.

2.  The veteran should then be afforded a 
VA examination to determine the nature 
and etiology of his hypertension.  All 
necessary tests should be performed.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

Based upon review of the claims file, 
examination of the veteran, and sound 
medical principles, the examiner should 
furnish an opinion concerning whether it 
is more likely, less likely, or at least 
as likely as not that the veteran had 
hypertension during service or within a 
year following discharge from service, 
and whether the current hypertension is 
related to service.  A rationale for any 
opinion expressed should be set forth.  

3.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claim may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


